NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3077-14T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

KEVIN KUTE,

     Defendant-Appellant.
_______________________________

              Submitted January 10, 2017 – Decided            June 23, 2017

              Before Judges Rothstadt and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Municipal
              Appeal No. 14-066.

              Kevin Kute, appellant pro se.

              Christopher J. Gramiccioni, Monmouth County
              Prosecutor, attorney for respondent (Keri-
              Leigh Schaefer, Special Deputy Attorney
              General, Acting Assistant Prosecutor; of
              counsel and on the brief).


PER CURIAM

        Defendant Kevin Kute appeals his conviction for speeding,

N.J.S.A. 39:4-98, following a trial de novo in the Law Division.

We affirm.
     We glean the following facts from the record.            Colts Neck

Police Officer Steven Panepinto testified that at about 10:30 p.m.

on May 2, 2014, he was on patrol on Route 34 near the Naval Weapons

Station Earle when he observed a motor vehicle traveling at a high

rate of speed.    He activated his speed detection device, which

clocked the vehicle as traveling seventy miles per hour in a fifty-

mile-per-hour-zone.    Panepinto initiated a motor vehicle stop and

issued defendant a summons generated through the E-ticket system

that reflected defendant was driving a silver Honda station wagon

bearing a New Jersey license plate.       Panepinto stated that the E-

ticket may have inputted the incorrect vehicle type, but identified

defendant in court as the driver to whom he issued the summons.

     Defendant testified that Panepinto stopped him for speeding,

but claimed it was on Route 18, not Route 34, and could not say

if he was speeding.    He claimed that he was driving a Honda sedan,

not a Honda station wagon.      Noting that Panepinto's name on the

summons was spelled "Panipinto," defendant claimed that he was not

sure if Panepinto was the officer who issued him the summons.

     The   municipal   court   judge   found   Panepinto   gave   credible

testimony that defendant was driving a Honda on Route 34 and

speeding at seventy miles per hour.       The judge reasoned it was of

no significance that the summons specified that defendant was



                                   2                               A-3077-14T1
driving   a    station    wagon,   rather   than   a   sedan,     as    defendant

testified.

     Upon a trial de novo on the record, Judge Mellaci found

defendant guilty anew.        In his oral decision, the judge noted that

Panepinto's     testimony    was   credible,   and     there   was     sufficient

evidence that defendant was guilty of speeding beyond a reasonable

doubt.    The judge found that defendant's argument concerning the

misspelling      of      Panepinto's   name    "is      without        merit   and

nonsensical."         He also rejected as meritless defendant's claim

that the municipal court did not have subject matter jurisdiction.

On appeal, defendant argues that:

              POINT I

              THE LAW DIVISION JUDGE APPEARS TO HAVE BASED
              HIS JUDGMENT UPON AN ENTIRELY ERRONEOUS
              READING OF THE RECORD BELOW.

              POINT II

              THE PRIMARY FACT WITNESS'S TESTIMONY SUGGESTS
              THAT HE MAY HAVE MISTAKEN THE IDENTITY OF THE
              VEHICLE HE WAS PURSUING.

              POINT III

              THE RECORD RELIED UPON BY THE LAW DIVISION
              JUDGE WAS INFECTED.

              POINT IV

              OFFICER PANEPINTO'S SUBMISSIONS COULD NOT HAVE
              LED TO A REASONABLE CONCLUSION THAT HIS
              TESTIMONY WAS CREDIBLE.


                                       3                                  A-3077-14T1
            POINT V

            THE   DEFENDANT   DID    NOT   KNOWINGLY          OR
            INTELLIGENTLY WAIVE HIS RIGHT TO COUNSEL.

     Our review of the trial court's factual findings is limited

to whether the conclusions of the Law Division judge "could

reasonably   have     been   reached   on   sufficient   credible   evidence

present in the record." State v. Johnson, 42 N.J. 146, 162 (1964).

Unlike the Law Division, we do not independently assess the

evidence.    State v. Locurto, 157 N.J. 463, 471 (1999).            The rule

of deference is more compelling where, such as here, the municipal

and Law Division judges made concurrent findings.              Id. at 474.

"Under the two-court rule, appellate courts ordinarily should not

undertake to alter concurrent findings of facts and credibility

determinations made by two lower courts absent a very obvious and

exceptional showing of error."         Ibid. (citing Midler v. Heinowitz,

10 N.J. 123, 128-29 (1952)).           We owe no deference to the trial

judge's legal conclusions.          Manalapan Realty, L.P. v. Manalapan

Twp. Comm., 140 N.J. 366, 378 (1995) (citing State v. Brown, 118
N.J. 595, 604 (1990)).

     Having reviewed the record in light of the applicable legal

standards,    we    find     that   Judge   Mellaci   correctly     addressed

defendant's arguments, and we affirm substantially for the reasons




                                       4                              A-3077-14T1
stated in his opinion. Defendant's appellate arguments are without

sufficient merit to warrant further discussion.   R. 2:11-3(e)(2).

     Affirmed.




                                5                          A-3077-14T1